KRAFT, District Judge.
In this action for personal injuries the defendants moved for summary judgment. The motion was listed for argument on our regular list for September 21, 1962.
The plaintiff neither filed a brief nor served a copy thereof upon opposing counsel; nor did he appear at the time fixed for argument. No reason for these omissions has since been offered. Under Rule 33 of this Court failure in either of these respects “may be deemed a waiver of all objections to the application, for which the application may be granted.” See also our Rule 12, “Expedition of Court Business.” We deem plaintiff’s failures in these respects a waiver of all objections to defendants’ motion.
We will grant defendants’ motion without reluctance since it appears indisputable that plaintiff, at the time of the occurrence complained of, was an employe of defendant, Coldway Food Express, and was then and there engaged in the performance of his duties; that plaintiff’s remedies are limited by the provisions of the Pennsylvania Workmen’s Compensation Act; and that, in fact, plaintiff has received benefits under this Act.
Accordingly, we enter the following
ORDER
NOW, December 17th, 1962, it is ordered that defendants’ motion for summary judgment be, and it is, granted, and judgment is entered for the defendants.